PER CURIAM:
Debbie L. Simpson appeals a district court judgment and order adopting the magistrate judge’s report and recommendation and denying her motion for leave to file an amended complaint and dismissing her complaint. We have reviewed the record and the district court’s order and affirm for the reasons of the district court. See Simpson v. United Parcel Serv. Co., No. CA-05-1500-3 (D.S.C. Nov. 22, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED